Action to recover for personal injuries and property damage sustained by plaintiff in an automobile accident as the result of defendant’s negligence. Plaintiff had a verdict for $2,500. The trial court set aside the verdict unless plaintiff stipulate to reduce the amount thereof to $1,500. To this plaintiff did not consent. Order unanimously affirmed, with costs. In our opinion, the verdict was excessive, and the amount named by the trial court in the order represents ample compensation for the injuries sustained. Present — Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ.